ACCEPTED
                                                                                                01-15-00032-CR
                                                                                      FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                           4/16/2015 6:02:15 PM
                                                                                            CHRISTOPHER PRINE
                                                                                                         CLERK

                         Nos. 01-15-00032-CR & 01-15-00033-CR
                              IN THE COURT OF APPEALS
                                       FOR THE                                FILED IN
                                                                       1st COURT OF APPEALS
                               FIRST DISTRICT OF TEXAS                     HOUSTON, TEXAS
                                   HOUSTON, TEXAS                      4/16/2015 6:02:15 PM
                                                                       CHRISTOPHER A. PRINE
                                                                               Clerk
                         JOE EDDIE ALEJANDRO, Appellant

                                             VS.

                             THE STATE OF TEXAS, Appellee

             APPEAL FROM THE 410th DISTRICT COURT
               OF MONTGOMERY COUNTY, TEXAS
      THE HONORABLE JUDGE SUZANNE STOVALL S/A, PRESIDING

                 TRIAL DOCKET NO. 12-05-05610-CR (Count II & III)

            MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

       NOW COMES JOE EDDIE ALEJANDRO, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file appellant's brief,

pursuant to Rules 10.5(b) & 38.6 of the Texas Rules of Appellate Procedure, and for good

cause shows the following:

       1.     This case is on appeal from the 410th Judicial District Court of Montgomery

County, Texas.

       2.     The case below was styled the STATE OF TEXAS vs. JOE EDDIE

ALEJANDRO, Cause No. 12-05-05610-CR (Count II-III).

       3.     On November 6, 2014, Appellant was convicted of Aggravated Sexual Assault

of a Child (Count II) and Indecency with child, sexual contact (count III).
       4.        On November 6, 2014, Appellant was sentenced to confinement in the Texas

Department of Criminal Justice, Institutional Division for 30 years (count II), 10 years

(count III).

       5.        Notice of appeal was timely filed November 10, 2014.

       6.        The clerk's record was filed on December 18, 2014; the reporter's record was

filed on March 16, 2015.

       7.        On January 8, 2015, this cause was transferred to the First Court of Appeals

from the Ninth Court of Appeals.

       8.        The appellate brief is presently due on April 16, 2015.

       9.        Appellant requests an extension of time of 60 days from the present date, i.e.

June 16, 2015.

       10.       There have been no previous extensions to file the brief filed in this cause.

       11.       Defendant is currently incarcerated.

       12.       Appellant relies on the following facts as good cause for the requested

extension:

       Due to unforeseen circumstances, counsel has relocated her family and law practice

from Conroe, Montgomery County, Texas to El Paso, El Paso County, Texas. El Paso is

almost 800 miles from Conroe.

       Moreover, in the last 30 days, counsel was actively working on another appellate

brief, STATE OF TEXAS vs. GUADENCIO AGUILAR MEJIA (09-14-00419-CR; 09-14-

00420-CR; 09-14-00421-CR; 09-14-00422-CR), and counsel filed her appellate brief on April

10, 2015.
        As a result, counsel has not had sufficient time to prepare an adequate Appellant’s

brief in this case.

        13.     This extension is not sought for purpose of delay.

        WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant this Motion To Extend Time to File Appellant's Brief, and for such other and further

relief as the Court may deem appropriate.

                                            Respectfully submitted,

                                            /s/ Heather Hall
                                            HEATHER HALL
                                            State Bar Number: 24026287
                                            HEATHER HALL & ASSOCIATES
                                            308 N. Main
                                            Conroe, Texas 77301
                                            conroelaw@gmail.com
                                            936-447-0371
                                            936-647-2592 (Fax)
                                            Attorney for Joe Eddie Alejandro


                           CERTIFICATE OF COMPLIANCE

        This is to certify that this document complies with requirement of Tex. R. App. P.

Rule 9.4(i)(1),(3). According to the computer program used to prepare the document, this

document has the following number words: 393 including footnotes.



                                             /s/ Heather Hall
                                            HEATHER HALL
                            CERTIFICATE OF SERVICE

       This is to certify that on April 16, 2015, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Montgomery County by

electronic service.


                                         /s/ Heather Hall
                                         HEATHER HALL